Opinion On Petition To Reheab
Counsel for Whitson have filed herein a courteous, dignified and forceful petition to rehear. There is only one question raised in this petition and that is the insistence that the use of the word, “would”, is equivalent to and the same as the use of the word, “must”, which words have been plainly distinguished in the annals of jurisprudence of this State for more than a hundred years and as specifically pointed out in Poe v. Atlantic Coast Line R. Co., 205 Tenn. 276, 326 S.W.2d 461, and McClard v. Reid, 190 Tenn. 337, 229 S.W.2d 505, wherein this Court reversed the trial court in those two cases because the word used was “would” when the word used *325in the charge should have been “must” for the reasons stated in those opinions.
It is now argued very forcibly that the meaning of the word “would” is changed under modern usage and in support of this proposition there are dozens of dictionary and grammar definitions cited but none of these meets the problem and in any wise convinces us that there has been any change in the use of said word, even under the factual situation as presented in the present lawsuit.
In other words we reversed the present lawsuit under the authority of the two cases last above cited because the charge to the jury did not tell them they “must” take into consideration contributory negligence and must make a proper deduction from the damages otherwise awarded, but the word “would” was used in the charge. These dictionary definitions have not changed it in the least.
As a matter of fact counsel in his argument uses the word “must” instead of “would” in the same way that a trial judge “must” charge a jury under these circumstances when he says: “# * * also it must be kept in mind that ‘will’ and ‘would’ are used in many instances interchangeably, and that when they are emphasized that they denote persistence, wilfulness, or determination.” Again in his brief counsel says: ‘ ‘ The entire context of his charge must be considered in the whole on this point and by the sentence breaking down as to what the trial judge was saying.”
We have carefully considered this argument and find that it is nothing more than has been presented in many other cases where the questions was heretofore raised and was originally raised in the present lawsuit. For the reasons herein stated the petition to rehear must be denied.